DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 01/06/2021, in which claims 1-5, 8-9, 11-13 were withdrawn, claims 6-7, 10 were cancelled, claims 14-15, 17-20 were amended, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, claim 15 recites “wherein a material of the light shielding portion is an insulation material” while claim 14 on which claim 15 depends recites “the light shielding portion is black and comprises a copper oxide.” It is unclear whether “a material of the light shielding portion” is the same or different from a copper oxide. The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (US Pub. 20160020264), Lee (US Pat. 5430320) and Deleonibus (US Pub. 20060172523).
Regarding claims 14 and 15, Lee discloses in Fig. 6A-6F, Fig. 7A-7E a manufacturing method of a thin film transistor, comprising: 
forming an active layer [42 or 52]; 
forming a gate electrode [45 or 55] and a light shielding portion [46 or 56] on a same one side of the active layer [42 or 52][metal oxide materials of layer 46 or 56 are light blocking materials]; and 
forming a source electrode [one of 48 or 58] and a drain electrode [the other one of 48 or 58] that electrically connect to the active layer [42 or 52], respectively; 

the light shielding portion [46 or 56] is formed at a spacing between the gate electrode [45 or 55] and the source electrode [one of 48 or 58] and at a spacing between the gate electrode [45 or 55] and the drain electrode [the other one of 48 or 58];
wherein a material of the light shielding portion is an insulation material [metal oxide].
Lee fails to disclose 
the light shielding portion is formed by an oxygen ion implantation.
However, Lee discloses in Fig. 7D the light shielding portion is a metal oxide formed by an oxidization of a metal material.
Deleonibus discloses in Fig. 9, Fig. 13, paragraph [0017], [0022], [0024]
a metal oxide is formed by an oxygen ion implantation of a metal material.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Deleonibus into the method of Lee to include the light shielding portion is formed by an oxygen ion implantation. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of providing suitable alternative method for oxidizing a metal material to form a metal oxide light shielding portion. Further, it would have been KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Lee fails to disclose 
forming a light shielding layer on a side, which is away from the gate electrode, of the active layer;
the active layer is a metal oxide active layer;
the gate electrode comprises a copper or a copper alloy, and the light shielding portion is black and comprises a copper oxide, and a light transmittance of the light shielding portion is less than 50%;
an orthographic projection of a channel region of the active layer on a plane on which the active layer is located is within an orthographic projection of the light shielding layer on the plane on which the active layer is located,
an orthographic projection of the light shielding portion on the plane on which the active is located at least partially overlaps the orthographic projection of the light shielding layer on the plane on which the active layer is located.
Choo et al. discloses in Fig. 3-Fig. 4
forming a light shielding layer [LS1] on a side, which is away from the gate electrode [125], of the active layer [115][paragraph [0033]];
the active layer [115] is a metal oxide active layer [paragraph [0007]-[0008], [0034]];
an orthographic projection of a channel region of the active layer [115] on a plane on which the active layer [115] is located is within an orthographic projection of the light 
the gate electrode [125] comprises a copper or a copper alloy; 
an orthographic projection of the gate electrode [125] on the plane on which the active [115] is located at least partially overlaps the orthographic projection of the light shielding layer [LS1] on the plane on which the active layer [115] is located.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Choo et al. into the method of Lee to include forming a light shielding layer on a side, which is away from the gate electrode, of the active layer; the active layer is a metal oxide active layer; the gate electrode comprises a copper or a copper alloy; an orthographic projection of a channel region of the active layer on a plane on which the active layer is located is within an orthographic projection of the light shielding layer on the plane on which the active layer is located. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of providing suitable alternative material of active layer to obtain high mobility and desired physical properties; providing suitable alternative gate electrode material; providing a light shield structure to block external light from entering the thin film transistor formed in the display area [paragraph [0007]-[0008], [0033], [0035] and [0041] of Choo et al.].
Lee discloses the light shielding portion is formed from the gate electrode material. Choo discloses the gate electrode material comprise copper and the light shield covers an entire region of the TFT region/display region. Thus the combination of Lee and Choo would result to “the light shielding portion is black and comprises a 

Alternatively, 
Regarding claims 14 and 15, Choo et al. discloses in Fig. 3-Fig. 4, paragraph [0003], [0008], [0030]-[0037], [0041]-[0042] a manufacturing method of a thin film transistor, comprising: 
forming an active layer [115]; 
forming a gate electrode [125] on a same one side of the active layer; and 
forming a source electrode [140a] and a drain electrode [140b] that electrically connect to the active layer [115], respectively; 
forming a light shielding layer [LS1] on a side, which is away from the gate electrode [125], of the active layer [115][paragraph [0033]];
wherein in a direction from the source electrode [140a] to the drain electrode [140b], the gate electrode [115] is formed between the source electrode [140a] and the drain electrode [140b]; and 
the active layer [115] is a metal oxide active layer [paragraph [0007]-[0008], [0034]];
the gate electrode [125] comprises a copper or a copper alloy [paragraph [0034]]; 
an orthographic projection of a channel region of the active layer [115] on a plane on which the active layer [115] is located is within an orthographic projection of the light 
Choo fails to disclose
forming a light shielding portion on the same one side of the active layer;
the light shielding portion is formed at a spacing between the gate electrode and the source electrode and at a spacing between the gate electrode and the drain electrode;
wherein a material of the light shielding portion is an insulation material, the light shielding portion is black and comprises a copper oxide, and a light transmittance of the light shielding portion is less than 50%; and 
an orthographic projection of the light shielding portion on the plane on which the active is located at least partially overlaps the orthographic projection of the light shielding layer on the plane on which the active layer is located.
Lee discloses in Fig. 6A-6F, Fig. 7A-7E
a light shielding portion [46 or 56] on a same one side of the active layer [42 or 52][metal oxide materials of layer 46 or 56 are light blocking materials]; and 
the light shielding portion [46 or 56] is formed at a spacing between the gate electrode [45 or 55] and the source electrode [one of 48 or 58] and at a spacing between the gate electrode [45 or 55] and the drain electrode [the other one of 48 or 58];
wherein a material of the light shielding portion is an insulation material [metal oxide].

Lee discloses the light shielding portion is formed from the gate electrode material. Choo discloses the gate electrode material comprise copper and the light shield covers an entire region of the TFT region/display region. Thus the combination of Lee and Choo would result to “the light shielding portion is black and comprises a copper oxide, and a light transmittance of the light shielding portion is less than 50% and an orthographic projection of the light shielding portion on the plane on which the active is located at least partially overlaps the orthographic projection of the light shielding layer on the plane on which the active layer is located.”
Lee and Choo et al. fails to disclose 
the light shielding portion is formed by an oxygen ion implantation.

Deleonibus discloses in Fig. 9, Fig. 13, paragraph [0017], [0022], [0024]
a metal oxide is formed by an oxygen ion implantation of a metal material.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Deleonibus into the method of Lee and Choo to include the light shielding portion is formed by an oxygen ion implantation. The ordinary artisan would have been motivated to modify Lee and Choo in the above manner for the purpose of providing suitable alternative method for oxidizing a metal material to form a metal oxide light shielding portion. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 16, Lee discloses in Fig. 6D, Fig. 7D, column 7, lines 36-40, column 8, lines 12-23, column 10, lines 12-16 and 48-57 
wherein the gate electrode [45 or 55] and the light shielding portion [46 and 56] are formed from a same film layer by performing a light shielding treatment [oxidizing treatment] on the same film layer.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (US Pub. 20160020264), Lyu et al. (US Pat. 6329672) and Deleonibus (US Pub. 20060172523).

forming an active layer [35]; 
forming a gate electrode [42] and a light shielding portion [45] on a same one side of the active layer [35][aluminum oxide material of layer 45 is a light blocking material]; and 
forming a source electrode [51] and a drain electrode [53] that electrically connect to the active layer [35]; 
wherein in a direction from the source electrode [51] to the drain electrode [53], the gate electrode [42] is formed between the source electrode [51] and the drain electrode [53]; and 
the light shielding portion [45] is formed at a spacing between the gate electrode [42] and the source electrode [51] and at a spacing between the gate electrode [42] and the drain electrode [53];
wherein a material of the light shielding portion [45] is an insulation material [aluminum oxide][column 6, lines 23-33].
Lyu et al. fails to disclose 
the light shielding portion is formed by an oxygen ion implantation.
However, Lyu et al. discloses the light shielding portion [45] is a metal oxide formed by an oxidization of a metal material.
Deleonibus discloses in Fig. 9, Fig. 13, paragraph [0017], [0022], [0024]
a metal oxide is formed by an oxygen ion implantation of a metal material.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Lyu et al. fails to disclose 
forming a light shielding layer on a side, which is away from the gate electrode, of the active layer;
the active layer is a metal oxide active layer;
the gate electrode comprises a copper or a copper alloy, and the light shielding portion is black and comprises a copper oxide, and a light transmittance of the light shielding portion is less than 50%;
an orthographic projection of a channel region of the active layer on a plane on which the active layer is located is within an orthographic projection of the light shielding layer on the plane on which the active layer is located,
an orthographic projection of the light shielding portion on the plane on which the active is located at least partially overlaps the orthographic projection of the light shielding layer on the plane on which the active layer is located.
Choo et al. discloses in Fig. 3-Fig. 4

the active layer [115] is a metal oxide active layer [paragraph [0007]-[0008], [0034]];
an orthographic projection of a channel region of the active layer [115] on a plane on which the active layer [115] is located is within an orthographic projection of the light shielding layer [LS1] on the plane on which the active layer [115] is located [paragraph [0041]];
the gate electrode [125] comprises a copper or a copper alloy; 
an orthographic projection of the gate electrode [125] on the plane on which the active [115] is located at least partially overlaps the orthographic projection of the light shielding layer [LS1] on the plane on which the active layer [115] is located.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Choo et al. into the method of Lyu et al. to include forming a light shielding layer on a side, which is away from the gate electrode, of the active layer; the active layer is a metal oxide active layer; the gate electrode comprises a copper or a copper alloy; an orthographic projection of a channel region of the active layer on a plane on which the active layer is located is within an orthographic projection of the light shielding layer on the plane on which the active layer is located. The ordinary artisan would have been motivated to modify Lyu et al. in the above manner for the purpose of providing suitable alternative material of active layer to obtain high mobility and desired physical properties; providing suitable alternative gate electrode material; providing a light shield structure to block external 
Lyu et al. discloses the light shielding portion is formed from the gate electrode material. Choo discloses the gate electrode material comprise copper and the light shield covers an entire region of the TFT region/display region. Thus the combination of Lee and Choo would result to “the light shielding portion is black and comprises a copper oxide, and a light transmittance of the light shielding portion is less than 50% and an orthographic projection of the light shielding portion on the plane on which the active is located at least partially overlaps the orthographic projection of the light shielding layer on the plane on which the active layer is located.”

Alternatively, 
Regarding claims 14 and 15, Choo et al. discloses in Fig. 3-Fig. 4, paragraph [0003], [0008], [0030]-[0037], [0041]-[0042] a manufacturing method of a thin film transistor, comprising: 
forming an active layer [115]; 
forming a gate electrode [125] on a same one side of the active layer; and 
forming a source electrode [140a] and a drain electrode [140b] that electrically connect to the active layer [115], respectively; 
forming a light shielding layer [LS1] on a side, which is away from the gate electrode [125], of the active layer [115][paragraph [0033]];

the active layer [115] is a metal oxide active layer [paragraph [0007]-[0008], [0034]];
the gate electrode [125] comprises a copper or a copper alloy [paragraph [0034]]; 
an orthographic projection of a channel region of the active layer [115] on a plane on which the active layer [115] is located is within an orthographic projection of the light shielding layer [LS1] on the plane on which the active layer [115] is located [paragraph [0041]].
Choo fails to disclose
forming a light shielding portion on the same one side of the active layer;
the light shielding portion is formed at a spacing between the gate electrode and the source electrode and at a spacing between the gate electrode and the drain electrode;
wherein a material of the light shielding portion is an insulation material, the light shielding portion is black and comprises a copper oxide, and a light transmittance of the light shielding portion is less than 50%; and 
an orthographic projection of the light shielding portion on the plane on which the active is located at least partially overlaps the orthographic projection of the light shielding layer on the plane on which the active layer is located.
Lyu et al. discloses in Fig. 3, Fig. 4A-4D and Fig. 5A 

the light shielding portion [45] is formed at a spacing between the gate electrode [42] and the source electrode [51] and at a spacing between the gate electrode [42] and the drain electrode [53];
wherein a material of the light shielding portion [45] is an insulation material [aluminum oxide][column 6, lines 23-33].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lyu et al. into the method of Choo et al. to include forming a light shielding portion on the same one side of the active layer; the light shielding portion is formed at a spacing between the gate electrode and the source electrode and at a spacing between the gate electrode and the drain electrode; wherein a material of the light shielding portion is an insulation material. The ordinary artisan would have been motivated to modify Choo in the above manner for the purpose of forming metal oxide layer covers the sidewall of the gate electrode thus enhances the reliability of the TFT; providing metal oxide spacer to define the offset region/LDD region to decrease the leakage current [column 1, lines 36-38, column 4, line 60, column 6, lines 35-37 of Lyu et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Lyu et al. discloses the light shielding portion is formed from the gate electrode material. Choo discloses the gate electrode material comprise copper and the light shield covers an entire region of the TFT region/display region. Thus the combination of 
Lyu et al. and Choo et al. fails to disclose 
the light shielding portion is formed by an oxygen ion implantation.
However, Lee discloses in Fig. 7D the light shielding portion is a metal oxide formed by an oxidization of a metal material.
Deleonibus discloses in Fig. 9, Fig. 13, paragraph [0017], [0022], [0024]
a metal oxide is formed by an oxygen ion implantation of a metal material.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Deleonibus into the method of Lyu et al. and Choo to include the light shielding portion is formed by an oxygen ion implantation. The ordinary artisan would have been motivated to modify Lyu et al. and Choo in the above manner for the purpose of providing suitable alternative method for oxidizing a metal material to form a metal oxide light shielding portion. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 16, Lyu et al. discloses in Fig. 4D and column 6, lines 23-33 wherein the gate electrode [42] and the light shielding portion [45] are formed from a .

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (US Pub. 20160020264), Lyu et al. (US Pat. 6329672) and Deleonibus (US Pub. 20060172523) as applied to claim 16 above and further in view of Maekawa (US Pat. 8563438).
Regarding claim 17, Lyu et al. further discloses in Fig. 4B-4D, column 5 wherein the forming the light shielding portion [45] comprises: 
forming the first conductive layer and allowing a side edge of the first conductive layer to be exposed [Fig. 4C]; 
performing an oxidizing treatment to the first conductive layer, wherein the side edge of the first conductive layer [side edge of 39] is oxidized and forms the light shielding portion [45], and a portion [41 and middle portion of 39], which is not oxidized, of the first conductive layer forms the gate electrode [42][Fig. 4D]; and 
removing the photoresist pattern.
Lyu et al. further discloses in column 5 that “[e]ven though the spacer 45 is formed using the photoresist pattern 43 in the above description, the spacer 45 can also be formed without the photoresist pattern 43.” Thus, Lyu et al. suggests that a portion of the first photoresist pattern formed over the side edge of the layer 39 can be removed so that the side edge is not covered by any photoresist pattern and is oxidized.
Lyu et al. and Choo et al. fails to disclose 
wherein the forming the gate electrode comprises: 

patterning the photoresist layer to form a first photoresist pattern, and patterning the conductive material thin film by taking the first photoresist pattern as a first mask, so as to form a first conductive layer, wherein the first photoresist pattern comprises a first portion and a second portion;
removing the first portion to form a second photoresist pattern and allowing a side edge of the first conductive layer to be exposed; and 
removing the second photoresist pattern.
Maekawa discloses in Fig. 3A-3D, 4A-4D, columns 5-6 wherein the forming the gate electrode [315] comprises:
forming a conductive material thin film [304] and forming a photoresist layer [305] on the conductive material thin film [304]; 
patterning the photoresist layer [305] to form a first photoresist pattern [309], and patterning the conductive material thin film [304] by taking the first photoresist pattern [309] as a first mask, so as to form a first conductive layer, wherein the first photoresist pattern [309] comprises a first portion and a second portion;
removing the first portion to form a second photoresist pattern and allowing a side edge of the first conductive layer [304] to be exposed [Fig. 4B-4C]; and 
removing the second photoresist pattern [Fig. 4D].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Maekawa into the method of Lyu et al. and Choo et al. to include wherein the forming the gate electrode KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 20, Lyu et al. further discloses in Fig. 4B-4D and column 5
forming an insulation material thin film [37] on a side of the active layer [35] before forming the conductive material thin film [39 and 41]; and 
patterning the insulation material thin film [37] to form a gate insulation layer by taking the first photoresist pattern [43] and the first conductive layer [39 and 41] as a second mask, wherein an orthographic projection of the first conductive layer [39 and 41] on a plane on which the active layer [35] is located overlaps with an orthographic projection of the gate insulation layer [37] on the plane on which the active layer [35] is located.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (US Pub. 20160020264), Lyu et al. (US Pat. 6329672), Deleonibus (US Pub. 20060172523) and Maekawa (US Pat. 8563438) as applied to claim 17 above and further in view of Dong et al. (US Pub. 20130078801)
Regarding claim 18, Maekawa further discloses in Fig. 3A-3D, 4A-4D
processing the photoresist layer [305] with a mask [306] such that a thickness of the first portion is smaller than a thickness of the second portion [Fig. 3D]; and 
performing a thickness reduction process on the first photoresist pattern to remove the first portion, wherein the first portion is removed to allow the second portion to form the second photoresist pattern [Fig. 4B].
Choo, Lyu et al. and Maekawa fails to disclose 
processing the photoresist layer with a halftone mask.
Dong et al. discloses in Fig. 5-Fig. 6 and paragraph [0044] 
processing the photoresist layer [140] with a halftone mask [150].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Dong into the method of Choo, Lyu et al. and Maekawa to include processing the photoresist layer with a halftone mask. The ordinary artisan would have been motivated to modify Choo, Lyu et al. and Maekawa in the above manner for the purpose of providing suitable alternative method for forming a photoresist pattern. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).


Consequently, the combination of Choo et al., Lyu et al., Maekawa and Deleonibus discloses limitation of claim 19 “wherein a material used to form the first conductive layer comprises the copper or the copper alloy and the performing the oxidizing treatment to the first conductive layer comprises: oxidizing the side edge of the first conductive layer to form copper oxide by the oxygen ion implantation.”

Response to Arguments
Applicant’s arguments with respect to claims 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822